Title: Daniel Parker to James Madison, 17 May 1831
From: Parker, Daniel
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 May 17th. 1831
                            
                        
                        
                        Allow me to bring myself again to your kind recollection in the introduction of my friends Doctor Rd. Harlan
                            and Mr. Wm Norris of Philadelphia—These gentlemen are traveling for amusement and in pursuit of interesting objects of
                            natural science
                        They are not willing to pass near you without making their personal respects to yourself and Mrs. Madison—
                        I pray you to do me the honor of presenting my most respectful compliments to Mrs. Madison and to accept for
                            yourself the renewed assurance of my most perfect respect and sincere regard—
                        
                        
                            
                                D. Parker.
                            
                        
                    